Title: To George Washington from Major General Philip Schuyler, 3 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] May 3d 1776

Since I did myself the honor to address Your Excellency on the 27th ult: I have had no Intelligence from Quebec.
Mr Carrol in a letter of the 28th April dated at St Johns has advised me of the safe arrival of himself and his Brothers the Commissioners at that place on the preceeding day. He adds that twenty four Batteaux with troops had Already passed that place and that the remainder were momently Expected as the wind was fair. It Continued so the 29th & 30th so that I have great reason to believe the whole together with the heavy Cannon are arrived before Quebec.
In hopes of a supply of Ammunition from below I sent on all that was here and at Every other post. Mr Wisner in a letter of the 29th April Informs me that I may Immediately Expect about three tons of powder I will detain no more here than

what may barely Suffice and Send the rest on to Canada Your Excellency will please to order some lead to be forwardd to me.
Colo: Greatons and Pattersons regiments are arrived at Tyonderoga the former is to move thence to day and the Latter to Morrow. Colo. Bond’s arrived here last evening and Crosses lake George to day. Colo. Poors which I Expect to Morrow will not be detained a moment. I shall Attend General Thompson to Tyonderoga and arrange matters in that Quarter and then hasten to Albany to push on pork which comes on very Slowly as the Waggoners refuse to Ride untill they are paid off and we have not a farthing of Money I have written to Philadelphia for It but I fear the Service will suffer before I can procure It from thence. Is It not possible to Send some from the Military Chest with you.
Besides Several deserters which we have in Custody Capt: Romans and Some of his men are expected here against whom heavy and numerous Complaints by the Inhabitants are lodged, and I fear too well founded. on the former I am under the necessity of ordering Court Martials to Sit altho I know It is not Strictly Military whilst your Excellency is in this department but the Occassion I hope will Excuse me with you. I wish Your direction for my future Conduct in such Cases.
Our Army In Canada will Expend near fifty Barrels of pork per day and before any fresh provisions Can be procured there It will be necessary to Send Seven Thousand Barrels of pork which they will expend.
I have not heard any thing from Colo: Wynkoop. I need him much at Tyonderoga.
Be pleased to present my Compliments to the Gentlemen of your Suit. I am Dear Sir with Every Affectionate wish Your Excellencys Most Obedient Humble Servant

Ph: Schuyler

